El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
La Mayagüez Light, Power and lee Company, una cor-poración puertorriqueña que tiene su oficina principal en la ciudad de Mayagüez y que se dedica, entre otros negocios, al de fabricación y venta de hielo, al por mayor y al detall, radicó una demanda de injunction en' la corte de distrito competente contra Enrique O. Green y Juan Bullón, como tesorero y alcalde, respectivamente, del municipio de Maya-gñez, en solicitud de que se prohibiera a dichos funciona-*326rios el cobro de cierta contribución impuéstale por una or-denanza municipal.
Excepcionaron y contestaron los demandados. Se cele-bró una vista en la que ambas partes practicaron prueba, y sometido el caso finalmente a la corte ésta lo resolvió en contra de los demandados quienes apelaron señalando en su alegato cinco errores cometidos, a su juicio, por la corte, 1, al desestimar la excepción de indebida acumulación de par-tes demandadas, 2, al desestimar la excepción de ambigüe-dad, 3, al desestimar la excepción de falta de becbos deter-minantes de la acción ejercitada, 4, al declarar con lugar la demanda estimando la prueba practicada suficiente, y 5, al imponerles las costas.
La resolución del caso depende de si es nula o no en sí misma o aplicada a la demandante la Ordenanza Municipal de Mayagüez aprobada en febrero 1 de 1926, imponiendo un arbitrio o contribución de cinco centavos por cada quin-tal de bielo que se venda en el municipio.
Discutiremos los errores tres y cuatro conjuntamente, esto es investigaremos si las alegaciones y las pruebas examinadas a la luz de la ley y la jurisprudencia demuestran o no la nulidad indicada.
Parece conveniente comenzar transcribiendo la parte que sigue de la opinión emitida por la corte de distrito para fundar la sentencia apelada. Es así:
“La demandante impugna la validez de dicha ordenanza por va-rios fundamentos, entre ellos, que la contribución que impone dicha ordenanza no es uniforme, que impone una doble contribución, que 'se ha decretado y aprobado por la Asamblea Municipal de Maya-güez sin facultad ni poder alg'uno para ello y en contra de la Ley y que el tipo de contribución es confiscatorio. Se alega en la de-manda y se acepta en la contestación que la demandante paga al Municipio de Mayagüez una contribución por volumen de su nego-cio de hielo, de acuerdo con la ley aprobada por la Asamblea Legis-lativa de Puerto Rico, con el número 26, en 28 de marzo de 1914, que lo comprende en el grupo ‘A’ de su sección (2). Dicha ley dispone que la contribución establecida por la misma, que designa *327como patente, se pagará sobre la base de volumen de los negocios, entendiéndose por esto los ingresos brutos que tengan en cualquier Municipio, el negocio o industria, sin tenerse en cuenta sus ganan-cias o beneñcios, que se determinan por el importe de las ventas, tra-tándose de tiendas, casas de comercio u otras industrias. La orde-nanza aprobada por el Municipio de Mayagüez impone un arbitrio o contribución Municipal de cinco centavos por cada quintal de bielo que se venda en la Ciudad o Municipio de Mayagüez. Y las reglas dictadas por el Tesorero y aprobadas por el Alcalde en cum-plimiento de la Ordenanza, imponen la obligación a todo el que ven-diere al público hielo en la Ciudad de Mayagüez, de rendir el día último de cada mes una declaración jurada que contenga exacta-mente el número de quintales de hielo que hubiere vendido dúrante dicho mes. Por estas disposiciones se ve claramente que la llamada Ley de Patentes y la citada Ordenanza Municipal de Mayagüez im-ponen su contribución sobre un mismo objeto, le sirve una misma materia de fuente contributiva y establecen, por consiguiente, una doble contribución. Además los negocios e industrias comprendidos en cualquiera de los grupos enumerados por la Ley de Patentes de 1914, no pueden ser objeto de ninguna otra contribución Municipal, así como tampoco pueden serlo ninguno de los elementos constitu-yentes y esenciales de dichos negocios e industrias. (Sucesión de Fantauzzi v. Municipio de Arroyo, 295 U. 'S. Fed. II., 803.) En el único precepto legal que se podía amparar la Asamblea Municipal de Mayagüez para imponer la contribución citada por dicha Orde-nanza, es en el apartado F del artículo 43 de la Ley Municipal (página 727, Leyes 1925), en el que se dispone que los ingresos Mu-nicipales se constituirán de cualquier impuesto, arbitrio o contribu-ción que se decrete por la Asamblea Municipal, siempre que su ob-jeto o materia no haya sido objeto de algún impuesto, arbitrio o contribución Federal o Insular. Pero ya en el citado caso de Fan-tauzzi la Corte de Circuito de apelaciones, Primer Circuito resolvió que esta facultad de imponer contribuciones los Municipios se refe-ría a negocios o industrias que no hubieran estado comprendidos en la Ley de Patentes de 1914, y nosotros ahora añadimos, siguiendo la letra clara, y el espíritu de dicho precepto legal, que dicha facul-tad Legislativa no podrá ponerse en práctica cuando la materia u objeto de la contribución, arbitrio, o impuesto Municipal haya sido objeto de algún impuesto, arbitrio o contribución Federal o Insular. En este caso la materia u objeto del impuesto creado por la impugnada ordenanza Municipal de Mayagüez, es la venta de hielo. Pero esta misma materia ya ha sido objeto de la Ley de la Asam-*328blea Legislativa de Puerto Rico sobre Rentas Internas, aprobada con el número 85 en la última Legislatura de 1925, que en su sección sexta impone una contribución del 2% sobre el precio o valor de las ventas diarias de cualesquiera artículos u objeto de comercio, que no tuvieran especificados en la sección 16 de dicha Ley, o exentos de contribución según lo dispuesto en la misma. El hielo no está es-pecificado en la sección 16, pero en las excepciones, que figuran en el artículo 83, se declaró exenta del pago de dicha contribución la venta de víveres, comestibles y productos alimenticios. Si el hielo no es un producto alimenticio, entonces está comprendido en la Ley de Ventas de la Asamblea Legislativa de Puerto Rico y no puede ser materia u objeto de contribución alguna Municipal. Y si el hielo es un artículo alimenticio, ha sido expresamente eximido de contribución sobre su venta por la misma Ley de la Legislatura, y no puede ser gravado, en violación de dicha disposición por una Asamblea Municipal cuyos poderes emanan del poder-Legislativo Insular y cuyas ordenanzas y resoluciones no pueden estar en con-flicto con las Leyes de la Legislatura.”
¿Qué demostró la prueba? Sólo dos testigos declararon: Bodolfo Vera, por la demandante, y Enrique O. G-reen por los demandados. El primero dijo q.ue la demandante ade-más de a la fabricación se dedicaba a la venta de hielo fa-bricado, al por mayor y al detall; que la 'demandante es la-única que se dedica a ese negocio en Máyagüez; y que el impuesto de cinco centavos por quintal,- dado el precio a que se vende el hielo representa un siete por ciento del pro-ducto bruto de las ventas. Y Green manifestó que como Tesorero que es del municipio recibe las declaraciones sobre el volumen de los negocios; que recibió la de la deman-dante por generación de luz eléctrica y fabricación de hielo, por venta de hielo no. Bepreguntado: ¿Pero de acuerdo con la ley no debería involucrarse?, contestó: “Hoy no están in-volucrados; están aparte, en el libro de patentes municipa-les que yo llevo, pues -está una patente por hielo simple-mente, otra por luz eléctrica y otra por venta de efectos eléctricos”. Vuelto a repreguntar, “¿Ud. fambién tiene da-tos en su oficina de cuál es el volumen de cada uno de los negocios a que se dedica la Mayagüez Light and Ice-Co.?”, *329contestó: “Si, señor, para este año tengo por ejemplo, la electricidad con ciento diez y nneve mil dólares, el volumen ciento diez y nueve mil dólares y el volumen del negocio del hielo con sesenta mil pesos.” T el testigo contestó además que por cada negocio la demandante pagaba una patente distinta.
Según la opinión que del caso hemos formado no es ne-cesario estudiar todos los motivos en que basó su sentencia la corte de distrito para resolver si están o no bien funda-dos. A nuestro juicio la sentencia se sostiene claramente por el último, a saber: una vez que la Legislatura por vir-tud de la Ley No. 85 de 1925 sobre contribución sobre ven-tas había cubierto el campo que invadió el municipio por su ordenanza de febrero 1, 1926, la actuación del último no puede prevalecer.
La sección 62 de la citada Ley No. 85 de 1925, dice:
“Se impondrá y cobrará sobre las ventas de cualesquiera artícu-los objeto de comercio, que no estén especificados en la sección 16 de esta Ley, o exentos de contribución según lo dispuesto en la misma, una contribución del dos (2) por ciento sobre el precio o valor de las ventas diarias, bien de contado o bien a crédito, de dichos artículos, la cual contribución deberá pagar al final de cada mes la persona que haya efectuado dichas ventas.”
Se acepta que la venta de hielo no está exenta y como tampoco está especificada en la sección 16, es necesario con-cluir que está gravada por la ley insular.
La ley y la ordenanza gravan, pues, la misma materia. Pueden subsistir ambos gravámenes? En el caso de que no puedan ¿cuál de ellos debe prevalecer?
Para sostener que ambos gravámenes pueden subsistir citan los apelantes la decisión de esta corte en el caso del Pueblo v. Central Los Caños, 35 D.P.R. 28.
En efecto, en dicho caso, esta corte dijo:
“La Legislatura Insular en 1920 autorizó a los municipios por •su Ley No. 9 de ese año, artículo 49, apartado f, para imponer ar-*330bitrios siempre que el objeto o materia de la contribución no lo fuera de algún impuesto federal o insular; y el beclio de que la legisla-tura concediera a los municipios el derecho de imponer esa contribu-ción no la privó de su derecho para imponerla también. Bn Cooley sobre Tasaciones, vol. 4 p. 1705, se dice lo siguiente: ‘Las contribu-ciones impuestas a los fabricantes son generalmente arbitrios (excise). En un tiempo, durante la Guerra Civil, casi todas las in-dustrias estuvieron sujetas a contribución por el Gobierno Federal, pero sólo algunas son tasadas ahora por la nación o por los estados. Cualquiera de ellas o todas pueden ser impuestas por ambos.’ Ni la imposición de la contribución por la legislatura que pueda consi-derarse como una contribución adicional, crea una doble contribu-ción porque uno de los requisitos para que exista la doble contribu-ción es que sea impuesta por el mismo estado o gobierno, y en el tomo primero de la misma obra se contiene la siguiente nota: ‘4. No existe doble contribución cuando una contribución la impone un estado y la otra contribución un condado o un municipio. Com. v. Hillside Cemetery Co., 170 Pac. Stat. 227-228, 32 Atlantic 404.’ Y en el caso de El Pueblo v. Garzot, 24 D.P.R.. 236, hemos dicho ci-tando también el tratado de Cooley, que las autoridades son claras en cuanto a que el mero hecho de que una contribución sea doble no afecta su validez, a menos que funcione de un modo desigual sobre la misma clase o clases de la comunidad, y que la cuestión de si debe o no haber una doble contribución generalmente es una cuestión que pertenece a la discreción de la legislatura misma.”
Como puede verse la decisión de esta corte en sí misma sólo es autoridad para sostener la contribución impuesta por la Legislatura Insular. Y las citas que contiene no son aplicables dados los términos en que están redactadas las leyes de Puerto Pico y la interpretación dada a las mismas tanto por la Corte de Circuito de Apelaciones del Primer Circuito como por la Corte Suprema Nacional e'n los casos de Sucesión Fantauzzi v. Municipio de Arroyo, 295 Fed. 803 y Cami v. Central Victoria, 268 U. S. 468.
Los otros fundamentos de la excepción previa, no requieren un detenido estudio. Sólo examinaremos la cuestión de costas. Creemos que los apelantes tienen razón. En su alegato la parte apelada se limita a decir:
*331“La Corte inferior se ha ajustado estrictamente a la ley y a la jurisprudencia. Ha ejercitado a nuestro juicio, rectamente su dis-creción. ’ ’
Por el contrario estimamos de peso las razones alegadas por los apelantes a saber:
“Es cierto que los demandados se opusieron a la demanda y fue-ron a juicio, pero no debemos perder de vista el becho de que ellos fueron demandados en su carácter oficial de Tesorero Municipal y Alcalde, respectivamente, del Municipio de Mayagüez para que se les prohibiera la ejecución de una Ordenanza aprobada por la Asam-blea Municipal.
“Ellos no podían allanarse a la demanda ni dejar de contestarla, Art. 29 de la Ley Municipal vigente, porque para tal cosa no tenían el consentimiento de la Asamblea Municipal.
“Y siendo ello así, no puede estimarse que por parte de los de-mandados haya habido temeridad en este asunto, por lo cual la con-dena de costas, es, a nuestro entender, una medida demasiado rigu-rosa de la Hon. Corte Sentenciadora.”
A nuestro juicio no era éste un caso propio para la im-posición de costas, y en tal virtud debe revocarse la senten-cia apelada en cuanto por ella se impusieron las costas a los demandados y confirmarse en■ todos sus demás pronun-ciamientos.